Citation Nr: 1745554	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  06-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of herbicide agent exposure, or as secondary to posttraumatic stress disorder (PTSD) and/or coronary artery disease (CAD).  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as a result of herbicide agent exposure, or as secondary to PTSD and/or CAD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 5, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  This included service in the Republic of Vietnam from August 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The November 2004 rating decision denied entitlement to service connection for hypertension and ED.  The Board remanded the ED claim in September 2009, December 2010, July 2011, and September 2015.  In August 2011, the Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand (JMR), and vacated the Board's December 2010 decision with respect to hypertension and remanded the matter for action consistent with the JMR.  In May 2012 and September 2015, the Board further remanded the hypertension claim for additional development.  

The Veteran applied for a TDIU in July 2009.  After a February 2010 rating decision denied his claim for entitlement to TDIU, he filed a timely Notice of Disagreement (NOD) in April 2010.  After VA issued a statement of the case (SOC) and the Veteran filed a timely substantive appeal, the Board took jurisdiction over the claim and remanded it in May 2012 and September 2015 for additional evidentiary development.  In a December 2016 rating decision, the RO granted a TDIU effective November 5, 2014.  Nevertheless, as directed in the latest remand, VA sent the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to November 5, 2014.  The director did not find that entitlement to a TDIU for that time period was established.  As such, the Board maintains jurisdiction over entitlement to TDIU prior to November 5, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As stated above, in September 2015, the Board last remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran served within the Republic of Vietnam during the Vietnam era, and was therefore presumptively exposed to herbicide agents.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension was incurred in service or as a result of exposure to herbicide agents.

3.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  

4.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's ED was incurred in service to include as a result of exposure to herbicide agents.

5.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's ED was caused or aggravated by his service-connected disabilities.  

6.  Prior to November 5, 2014, the Veteran does not meet the schedular criteria for TDIU.  

7.  The Veteran is not rendered unemployable as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been bet.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for ED have not been bet.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for a TDIU prior to November 5, 2014 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  




I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was last afforded VA examinations in August 2016 and September 2016.  The Board has carefully reviewed the last VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in September 2015.  In pertinent part, the Board instructed the RO to: (1) obtain all VA treatment records from March 2015 to present; (2) provide the Veteran with VA Forms 21-4142 for any medical condition on appeal; (3) obtain an addendum opinion from an appropriate VA examiner addressing the etiology of his ED; (4) obtain an addendum opinion from an appropriate VA examiner addressing the etiology of his hypertension; (5) refer the TDIU claim to the Director of Compensation for consideration of an extraschedular rating; and (6) readjudicate the claims.

The AOJ obtained and uploaded recent VA treatment records to the Veterans Benefits Management System (VBMS) in June 2017.  Further, the AOJ provided the Veteran with the required development letter in July 2016.  The Veteran stated that VA already had the requested documents and that they had already been uploaded to VBMS prior to the latest Board remand.  See July 2016 VA Form 21-4138.  In August 2016 and September 2016, the Veteran obtained VA examinations to address the etiologies of his hypertension and ED disabilities respectively.  The examiner provided reasoned opinions and discussed both direct and secondary service connection theories for each disability as prompted in the September 2015 Board remand instructions.  After readjudicating the claims in a September 2016 Supplemental Statement of the Case (SSOC), the Board referred the TDIU claim prior to November 5, 2014 to the Director of Compensation for consideration of an extraschedular rating.  After the Director found that a TDIU prior to November 5, 2014 was unwarranted, the Board readjudicated all the claims in a June 2017 SSOC.        

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that could be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).




II.  Service Connection 

The Veteran filed for entitlement to service connection for hypertension and ED in May 2004.  See May 2004 VA Form 21-526.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include ischemic heart disease and atherosclerotic cardiovascular disease.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
 
Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).



A.  Hypertension  

As stated above, the Veteran filed for entitlement to service connection for hypertension in May 2004.  He does not argue that his hypertension began in service.  Rather, in May 2004, he contended that his hypertension was attributable to herbicide agent exposure.  See May 2004 VA Form 21-526.  In May 2006, he was service-connected for PTSD; importantly, a month later, the Veteran contended that his PTSD contributed to stress and his "struggle to control this condition has led to early development of [hypertension]."  See July 2006 Form VA 9.      

The first element under Shedden and Wallin is met.  The evidentiary record is replete with hypertension diagnoses and treatment; the medical record first documents hypertension in September 1996.  See September 1996 private treatment record.  Hypertension is not an enumerated disease subject to presumptive service connection under 38 C.F.R. § 3.309(e); nevertheless, the Veteran has a current disability for VA purposes.

As to the second Shedden element, the Veteran's service treatment records do not include any complaints of hypertension.  Upon his May 1969 separation examination, all relevant body systems were marked and self-reported as normal and the Veteran did not register high blood pressure.  Clinical examination of the cardiovascular system was normal at that time.  

Nevertheless, as stated above, the Veteran served in Vietnam from August 1968 to May 1969.  As such, the Board concedes exposure to herbicide agent.  As stated above, even though hypertension is not a presumptive disease listed under §3.309(e), the Veteran is not precluded from establishing direct service connection.

The second element under Wallin is also met.  The Veteran is service-connected for CAD with history of myocardial infarction, PTSD, bilateral hearing loss, and tinnitus.  

As such, the crux of this case centers on whether the Veteran's hypertension was attributable to time spent in service or caused/aggravated by service-connected disabilities.  The Veteran was last afforded a VA examination in August 2016 to address these questions.  As to direct service connection, the VA examiner opined that the Veteran's hypertension was less likely than not etiologically related to active service, to include his in-service herbicide agent exposure.  In support of his opinion, the examiner noted that the Veteran's service treatment records do not show a diagnosis or treatment for hypertension.  See August 2016 VA examination.  Importantly, the examiner stated that herbicide exposure is "not a recognized risk factor" for the development of hypertension.  Id.      

As directed, the examiner also opined on whether the Veteran's PTSD or CAD caused or aggravated his hypertension.  See August 2016 VA examination.  The examiner opined that the Veteran's PTSD and CAD did not cause or aggravate his hypertension.  Specifically, citing Harrison's Principles of Internal Medicine, the examiner reasoned that "80-95% of hypertensive patients are diagnosed as having 'essential' hypertension (also referred to as primary or idiopathic hypertension).  In the remaining 5-20% of patients a specific underlying disorder causing the elevation of blood pressure can be identified."  Id.  According to the examiner, "PTSD is not listed as a Secondary Cause of Systolic and Diastolic Hypertension."  He also states that "coronary artery disease is not listed as a Secondary Case of Systolic and Diastolic Hypertension."  Id.  Based on these facts, the examiner concludes that it is unlikely that the Veteran's PTSD or CAD caused or aggravated his hypertension as the Veteran most likely has "essential or primary hypertension."  Id.     

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's Agent Orange exposure or secondary service-connected disabilities are causally related to his hypertension cannot be determined by mere observation alone.  The Board finds that determining the etiology or aggravation of the Veteran's hypertension is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his hypertension is attributable to his active duty service or service-connected disabilities.  Accordingly, the Board affords more probative weight to the opinion of the August 2016 VA examiner.  Thus, the Board denies the Veteran's claim for entitlement to service connection for hypertension because the preponderance of the evidence weighs against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Erectile Dysfunction   

As stated above, the Veteran filed for entitlement to service connection for ED in May 2004.  He does not argue that his ED began in service.  Rather, in May 2004, he contended that his ED was attributable to herbicide agent exposure.  See May 2004 VA Form 21-526.  In May 2006, he was service-connected for PTSD; importantly, a month later, the Veteran contended that his PTSD contributed to stress and his "struggle to control this condition has led to early development of [heart problems]" which then lead to ED.  See July 2006 Form VA 9.      

The first element under Shedden and Wallin is met.  The evidentiary record first documents ED in September 1996.  See September 1996 private treatment record.  In that record, the medical examiner notes that the Veteran presented to the clinic that day "complaining of sexual impotence.  This has been a gradually progressing problem for the patient for many months."  Id.  ED is not an enumerated disease subject to presumptive service connection under 38 C.F.R. § 3.309(e); nevertheless, he does have a current disability for VA purposes.

As to the second Shedden element, the Veteran's service treatment records do not include any complaints of ED.  Upon his May 1969 separation examination, all relevant body systems were marked and self-reported as normal; clinical examination of the cardiovascular system was normal at that time.  See May 1969 separation examination.    

Nevertheless, as stated above, the Veteran served in Vietnam from August 1968 to May 1969.  As such, the Board concedes exposure to herbicide agent.  As stated above, even though ED is not a presumptive disease listed under §3.309(e), the Veteran is not precluded from establishing direct service connection.

The second element under Wallin is also met.  The Veteran is service-connected for CAD with history of myocardial infarction, PTSD, bilateral hearing loss, and tinnitus.  

As such, the crux of this issue centers on whether the Veteran's ED was attributable to time spent in service or caused/aggravated by service-connected disabilities.  The Veteran was last afforded a VA examination in September 2016 to address these questions.  As to direct service connection, the VA examiner opined that the Veteran's ED was less likely than not etiologically related to active service, to include his in-service herbicide agent exposure.  In support of his opinion, the examiner noted that the Veteran's service treatment records do not show a diagnosis or treatment for ED.  See September 2016 VA examination.  Importantly, the examiner stated that herbicide exposure is "not a recognized risk factor" for the development of ED.  Id.      

As directed, the examiner also opined on whether the Veteran's PTSD or CAD caused or aggravated his ED.  See September 2016 VA examination.  The examiner opined that the Veteran's PTSD and CAD did not cause or aggravate his ED.  Specifically, citing the UpToDate article "Overview of male sexual dysfunction," the examiner reasoned that "neither CAD nor PTSD is a recognized risk factor for the development of ED.  Therefore, it is considered unlikely that this Veteran's ED is caused or aggravated by his CAD and/or PTSD."  Id.   

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's herbicide exposure or secondary service-connected disabilities are causally related to his ED cannot be determined by mere observation alone.  The Board finds that determining the etiology or aggravation of the Veteran's ED is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his ED is attributable to his active duty service or service-connected disabilities.  Accordingly, the Board affords more probative weight to the opinion of the September 2016 VA examiner.  Thus, the Board denies the Veteran's claim for entitlement to service connection for ED because the preponderance of the evidence weighs against the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Nevertheless, even if the Veteran does not meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. 
§§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

In this case, as stated above, the Director of Compensation denied TDIU on an extraschedular basis in June 2017.  However, the Director's decision is not evidence, but is rather akin to a de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  

The Veteran contends that he is unemployable as a result of his service-connected PTSD and CAD.  As stated above, he filed an application for TDIU in July 2009.  See July 2009 VA Form 21-8940.  On the application, the Veteran stated that he was last employed in February 2004 and has been too disabled to work since then.  Specifically, he avers that he resigned from his position after 35 years because of "failing health" and that his doctor advised him that to continue in his present position would be putting himself in a possible "fatal heart attack situation."  See March 2004 resignation letter.  

Shortly after, his employer responded to a Request for Employment Information in Connection with Claim for Disability Benefits.  See September 2009 VA Form 21-4192.  The Veteran's employer verified his employment through his retirement date.  At his former job, the Veteran was a special education teacher who lost 29 days of work preceding his late date of employment due to disability.  Id.  

The Veteran has not met the threshold requirement for entitlement to a TDIU on a schedular basis.  Since July 2008, the Veteran has been service-connected and rated for the following disabilities: PTSD, rated at 30 percent disabling from May 21, 2004; CAD, rated at 10 percent disabling from May 21, 2004, and 30 percent disabling from March 4, 2010; tinnitus, rated at 10 percent disabling from December 18, 2012; and bilateral hearing loss rated at 20 percent disabling from December 18, 2012.  Combined, these disabilities are rated at 40 percent from May 21, 2004, 50 percent from March 4, 2010, and 70 percent from December 18, 2012.  As the Veteran does not have a single disability rated at 60 percent before December 18, 2012, or one 40 percent disability since then during the appellate period, the Veteran is not entitled to a TDIU on a schedular basis prior to November 5, 2014.  See 38 C.F.R. § 4.16(a) (2017).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

During the appellate period, the Veteran was afforded at least five VA examinations to assess the functional impact his service-connected disabilities would have on obtaining or retaining substantially gainful employment.  

In November 2009, the Veteran underwent a PTSD VA examination.  See November 2009 VA examination.  At the examination, the Veteran stated that though he did not receive mental health care at VA, he saw a primary care physician outside of VA who put him on Paxil to address depression/anxiety.  The examiner obtained a comprehensive academic and employment history from the Veteran.  Specifically, the Veteran earned a Bachelor's degree in social science and retired from teaching in November 2001 after 35 years.  Id.  He mainly taught secondary history and government, but also spent his last 11 years teaching special education.  Importantly, the Veteran "denied any problems performing his job.  He took an occasional mental health day, but denied excessive absences due to stress or depression."  Id.  The Veteran also substitute taught 8 to 9 days a month.  In person, the Veteran said he had not worked at all from April 2007 to the examination date.  He said he could not "tolerate running a classroom, even as a substitute, due to irritability and psychomotor retardation."  See November 2009 VA examination.  As to activities and leisure pursuits, the Veteran said he gardened, walked for exercise, and helped take care of his youngest grandson when the parents needed a babysitter.  Ultimately, the Veteran reiterated that he was "unable to work at present due to difficulty concentrating, restlessness, inability to focus, discomfort with structure and authority."  Id.   

About 15 months later, the Veteran was afforded another VA examination to assess the severity of his PTSD symptoms and their functional impact.  See February 2011 VA examination.  There, the Veteran explained that he did not have mental health treatment from April 2007 to February 2011.  He also elaborated on his few odd jobs; specifically, he "helped someone load hay, and worked with garbage pickup service for a few days."  The examiner noted that the Veteran said he could not "seem to get mentally straight to work" and cited "heart problems" as well.  At this VA examination, the Veteran said he could not work because of his difficulty in trusting other and problems understanding "where [people] are coming from."  Id.  As such, the VA examiner determined the Veteran's symptoms resulted in deficiencies in most of the following areas: work school family relations judgment, thinking and mood.   

Over three years after this, the Veteran was afforded another VA examination to assess the severity of his PTSD symptoms and their functional impact.  See November 2014 VA examination.  As for individual unemployability due to PTSD, the examiner noted that the Veteran said he enjoyed substitute teaching, which he did for years after leaving teaching full time, and was effective and well thought of at the school he worked in.  According to the examiner, "[h]e left this work 3 or 4 years ago, only because of a combination of heart problems and a new administrative policy in the school system- not because of any mental or behavior problems or performance issues."  Id.  Further, the Veteran denied any conflicts or problems on the job, either full-time or substituting.  In fact, the administration was "sorry to see him go and wished he would stay."  The examiner ultimately opined that the Veteran's current level of PTSD symptomatology "will not be expected to interfere in any significant way with the teaching activities he enjoyed for years before his heart problems."  See November 2014 VA examination.  However, the mental health professional did not go so far as to state whether the Veteran's CAD would prevent securing and maintaining substantially gainful employment in his chosen field.  

To address that issue, the Veteran also had VA examinations in December 2009 and November 2014 to assess his service-connected CAD with history of myocardial infraction.  

At the December 2009 VA examination, the Veteran reported he had a heart attack at about age 55 in 1998.  According to the examiner, the angiogram showed no blockages of his arteries and since then the Veteran has had only occasional episodes of chest pain "usually associated with anxiety and stress."  See December 2009 VA examination.  Importantly, the Veteran did not have "reproducible exercise induced chest pain" and did not take nitroglycerin.  Further, he had an exercise test at the Dallas VA Medical Center dated December 9 2009.  The examiner stated that the test was normal and the Veteran's Metabolic Equivalent (MET) attained was 8.4.  This MET level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  He exercised for almost 6 minutes on a Bruce test and there were no EKG changes.  Id.  The VA examiner determined that the Veteran had coronary artery spasms that produced typical and atypical chest pain from time to time.

At the November 2014 examination, the examiner found that the Veteran's heart attack in 1998 was notated throughout his medical records.  Continuous medication was required to control of the Veteran's heart condition.  The examiner conducted an interview-based MET which indicated dyspnea, fatigue, and angina.  According to the examiner, the Veteran's MET has been found to be consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 mph).  The examiner further stated that the Veteran's physical activity is "limited as a result of his cardiac disease which impairs productivity in manual labor." Id.  

The Veteran also submitted private opinions and treatment records from Dr. JWD.  

In October 2009, Dr. JWD stated that the Veteran had been medically stable with regards to cardiovascular issues on regimen as outlined in his chart.  As to employability, he first stated that the Veteran's PTSD "combined with his medical history have been of sufficient severity to preclude gainful employment."  See October 2009 Dr. JWD letter.  He argued that emotional stressors can incite or exacerbate underlying coronary artery disease causing angina, dyspnea, and palpitations.  Importantly, Dr. JWD stated that the Veteran's "inability to be gainfully employed contributes to emotional stress which in turn leads to apparent exacerbations of the perseverative ideas and thoughts of experiences in Vietnam."  Id.  Ultimately Dr. JWD opines that the Veteran's "condition of both [PTSD and CAD] each independently and then taken together serve as a perpetuating cycle of stress and incitement that lead to a diminished quality of life and inability to be gainfully employed."

Almost a year later, Dr. JWD sent VA another letter addressing the Veteran's unemployability.  After reviewing all available copies of military records and treating the Veteran for several years, the doctor stated that the Veteran could not work effectively in any capacity.  See September 2010 Dr. JWD.  Dr. JWD reiterates that the Veteran is "a very intelligent man and very knowledgeable but he cannot be effective in any capacity in the workforce."  Id.  Importantly, Dr. JWD said the Veteran could not handle the stress "related to any job" as he has problems dealing with authority figures, lost his ability to concentrate, and could "no longer stand in front of the classroom and teach a class."  Id.  

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities are not sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment.

The Veteran has a college degree and over 35 years of teaching experience.  He said that he has not looked for a job since February 2004 because of his heart problems; five years later, he said he could not run a classroom because of irritability.  15 months after this, he said he could not work because of damaged interpersonal relationship skills.  Further, the Board finds Dr. JWB's statement about the Veteran being a "very intelligent man and very knowledgeable but [unable to] be effective in any capacity in the workforce" contradictory.  Nevertheless, Dr. JWB argues that the stress caused by not being able to find a job exacerbates the Veteran's service-connected disabilities, which in turn make it impossible for the Veteran to find a job; the Board finds this reasoning circular.  As such, the opinion does not speak to whether the Veteran's service-connected disabilities render the Veteran unemployable.  In contrast, the November 2014 VA examiner showed that the Veteran's PTSD symptoms did not make the Veteran unemployable.      

As to the heart condition, as of December 2009, the Veteran's MET score was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  He also exercised for almost 6 minutes on a Bruce test and there were no EKG changes.  Even as of November 2014, the Veteran's MET score was consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 mph).  Further, the November 2014 examiner stated that the Veteran's physical activity is "limited as a result of his cardiac disease which impairs productivity in manual labor."   Thus, the evidentiary record shows that given the Veteran's extensive work experience and education, he can obtain and retain substantially gainful sedentary employment.  

As such, though the Veteran, the VA medical examiners and his private physician provided ample facts to make a decision, the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Similarly, the Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Nevertheless, the Board finds in this case that, while there is certainly evidence of interference with employment, a preponderance of the evidence is against finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The assigned disability ratings of 30 percent for PTSD, 10 percent (from May 21, 2004) and 30 percent (from March 4, 2010) for CAD, 10 percent for tinnitus, and 20 percent for bilateral hearing loss are themselves recognition that industrial capabilities are impaired.  The ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to a TDIU.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim for an extraschedular TDIU.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for ED is denied.  

Entitlement to a TDIU prior to November 5, 2014 is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


